DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on January 6, 2021, is acknowledged by the examiner.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 7,334,604).
Regarding Claim 1, Hwang discloses a faucet (fig. 1) comprising: a housing (10); inlet (11) and outlet ports (60, 70) associated with said housing; a faucet cartridge (28) having hot and cold water 

    PNG
    media_image1.png
    852
    701
    media_image1.png
    Greyscale

HWANG – FIGURE 8
Regarding Claim 2, Hwang discloses said flow guide (71) has a mixed water inlet (711) for directing water from said mixed water outlet (281) into a mixed water conduit (interior of flow guide 71) of said flow guide.
Regarding Claim 3, Hwang discloses said flow guide (71) comprises a groove (grooves illustrated in fig. 9 in an upper portion of element 71) formed on an exterior surface of said flow guide for seating said sealing element (21) about said flow guide inlet in a sealing relationship therewith (flow guide 71 seals against a seating area of sealing element 21), thereby to create said sealed interface (“front valve tube 71 is connected to the side water outlet holes 281 of the inner valve tube 28 and has a side formed with a water outlet connecting hole 710 and a lower end formed with an inner thread 711”).
Regarding Claim 4, Hwang discloses said sealing element (21) is operative to prevent the outflow of water from coming into heat exchange contact with said housing (10).
Regarding Claim 5, Hwang discloses said faucet cartridge (28) comprises a flow mechanism (24) having: an on-off valve operative (40 controls the flow rate of the mixed water) to facilitate controlling a 
Regarding Claim 6, Hwang discloses said housing (10) is configured to be gripped between a palm and fingers of a single hand of a user; said flow control mechanism (40) is positioned along a top surface of said faucet housing to facilitate operation of said on-off valve and said rotating element with a digit of a user hand holding the faucet casing .
Regarding Claim 7, Hwang discloses said flow control mechanism (40, 50) is arranged an opposite end of said faucet housing (10) from said faucet outlet (70)(illustrated in fig. 1).
Regarding Claim 8, Hwang discloses a spray control mechanism (741) operative to control a spray of the outflow from the faucet outlet (col. 6 lines 22-34 describes the diverting valve and the water outlets).
Regarding Claim 9,
Regarding Claim 12, Hwang discloses a flow guide (15) associated with a faucet (fig. 1), said flow guide comprising: hot and cold water inlet conduits (16) facilitating extension of hot and water hoses therethrough and associated with hot and cold water inlets (150, 151) of a faucet cartridge (28); and, a mixed water conduit (21) for directing an outflow from a mixed water outlet (250) of said faucet cartridge to an outlet port (70) of a faucet so as to prevent said outflow from contacting a housing (10) of said faucet.
Regarding Claim 13, Hwang discloses a sealing element (21) seated onto an outflow guide inlet (281) to provide a sealing interface (“front valve tube 71 is connected to the side water outlet holes 281 of the inner valve tube 28 and has a side formed with a water outlet connecting hole 710 and a lower end formed with an inner thread 711”) between said outflow guide inlet and said mixed water outlet (70), said sealing element seated in a groove (231) of said outflow guide inlet.
Regarding Claim 14, Hwang discloses a faucet (fig. 1) comprising: a housing (10) configured to be gripped between a palm and fingers of a single hand of a user; inlet (11) and outlet (70) ports associated with said housing; said outlet port provided at a bottom portion (lower surface of housing 10) of said housing; a flow control mechanism (40, 50) configured to control a flow (40 controls the flow) and temperature (50 controls the temperature) of said mixed water outflow, said flow control mechanism is positioned along a top surface of said faucet housing to facilitate operation of said flow control mechanism with a digit of the single hand; and, a spray control mechanism (741) positioned along a side wall of said housing and configured to facilitate changing a spray of the mixed water outflow from said outlet port (col. 6 lines 22-34 describes the diverting valve and the water outlets).
Regarding Claim 15, Hwang discloses said inlet ports (11) providing a hot and cold water flows for mixing within said housing and providing a mixed water outflow from said outlet port (70); said flow control mechanism (40, 50) comprises: an on-off valve (mixing cartridge 28 has an on-off plate) operative to facilitate controlling a flow rate of said outflow (controller 40 controls the flow rate of the 
Regarding Claim 16, Hwang discloses a faucet cartridge (28) having hot and cold water inlets (150, 151) for receiving respective flows of hot and cold water through said inlet port (11)(water inlets 150 and 151 are fluidly connected to the supply lines 111 and 112), a mixed water outlet (250), and a mixing chamber (chamber in mixing cartridge valve 28) disposed between said hot and cold water inlets and said mixed water outlet; and, an outlet flow guide (281) connected to said mixed water outlet of said faucet cartridge, for guiding an outflow therefrom to said outlet port so as to prevent the outflow from contacting said housing (“front valve tube 71 is connected to the side water outlet holes 281 of the inner valve tube 28 and has a side formed with a water outlet connecting hole 710 and a lower end formed with an inner thread 711”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Egli (US 6,321,788), Nguyen et al. (US 6,179,130), TCCHI (us 4,463,899), and Ward et al. (US 3,373,770) disclose water faucets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753